ON STATE’S MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The State, through the Hon. Herbert C. Martin, District Attorney of the 64th Judicial District, has filed a motion for rehearing in which it is urged that the offense committed by appellant was theft and not embezzlement as held in our original opinion. The contention of the State necessarily turns upon a question of fact. We have therefore painstakingly reviewed the evidence with the State’s contention in mind, and find ourselves unable to agree therewith. In the motion reliance is predicated *202on Davenport v. State, 127 Tex. Cr. R. 552, 78 S. W. (2d) 605; De Blanc v. State, 118 Tex. Cr. R. 628, 37 S. W. (2d) 1024; Hedge v. State, 89 Tex. Cr. R. 236, 229 S. W. 862; Newcomb v. State, 131 Tex. Cr. R. 30, 95 S. W. (2d) 456; Riggs v. State, 125 Tex. Cr. R. 647, 70 S. W. (2d) 164; Speer v. State, 123 Tex. Cr. R. 188, 58 S. W. (2d) 95. In none of said cases does the question of agency arise, which appears in the present case from the undisputed testimony.
We are, therefore, constrained to overrule the motion for rehearing, and it is so ordered.